Exhibit 10.1

 

TIMBERLAND PURCHASE AND SALE AGREEMENT

 

Nova Scotia Timberlands

 

THIS TIMBERLAND PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and
entered into as of this 26th day of February, 2010 (the “Effective Date”) by and
between Neenah Paper Company of Canada (“Seller”), and Northern Timber Nova
Scotia Corporation (“Purchaser”).

 


1.               TIMBERLANDS AND OTHER PROPERTY TO BE ACQUIRED.


 


1.1.                              DESCRIPTION OF ASSETS.  IN CONSIDERATION OF
THE MUTUAL COVENANTS SET FORTH IN THIS AGREEMENT, AND OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE ACKNOWLEDGED, AND
SUBJECT TO ALL TERMS OF THIS AGREEMENT, SELLER AGREES TO SELL AND CONVEY TO THE
PURCHASER AND THE PURCHASER AGREES TO PURCHASE FROM THE SELLER ALL OF SELLER’S
RIGHTS, TITLE AND INTEREST IN AND TO THE FOLLOWING:


 


(A)          REAL PROPERTY.  ALL REAL PROPERTY LOCATED IN THE PROVINCE OF NOVA
SCOTIA CURRENTLY OWNED BY SELLER, CONSISTING OF APPROXIMATELY 475,000 ACRES IN
THE AGGREGATE SITUATED IN THE PROVINCE OF NOVA SCOTIA, CANADA AS MORE
PARTICULARLY DESCRIBED IN  EXHIBITS “A” AND “B” ATTACHED HERETO (THE “LAND”),
INCLUDING WITHOUT LIMITATION, ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN AND
TO (I) ALL TIMBER AND TREES, GROWING, LYING OR STANDING ON THE LAND
(COLLECTIVELY, THE “TIMBER”); (II) ANY EASEMENTS, RIGHTS OF WAY OR OTHER
APPURTENANCES BENEFITING THE LAND AND/OR TIMBER; (III) ANY LIMESTONE, GYPSUM,
SAND, GRAVEL AND OTHER MINERALS NOT RESERVED TO THE PROVINCE OF NOVA SCOTIA (THE
“PROVINCE”) ON AND UNDER THE LAND AND RELATED RIGHTS SUBJECT TO THE RIGHTS OF
THE PROVINCE AND NOT PREVIOUSLY RESERVED, SEVERED OR CONVEYED BY SELLER OR
SELLER’S PREDECESSORS IN INTEREST; (IV) ANY DEVELOPMENT RIGHTS, AIR RIGHTS
(INCLUDING CARBON CREDITS), WATER AND WATER RIGHTS, APPURTENANT TO THE LAND BUT
SUBJECT TO THE EXCEPTIONS AND RESERVATIONS DESCRIBED IN THIS AGREEMENT; AND
(V) BUILDINGS, IMPROVEMENTS, FIXTURES OR STRUCTURES LOCATED UPON THE LAND, IF
ANY (THE LAND AND THE TIMBER HEREINAFTER COLLECTIVELY REFERRED TO AS THE “REAL
PROPERTY”).


 


(B)         CONTRACTS.  THE CONTRACTS RELATING TO THE OPERATION OF THE REAL
PROPERTY, INCLUDING WITHOUT LIMITATION OPERATING CONTRACTS, STUMPAGE CONTRACTS,
PERMITS, LICENSES, GOVERNMENTAL CONSENTS AND AGREEMENTS, APPROVALS AND
CLEARANCES, AGREEMENTS FOR CONSTRUCTION OF ROADS OR OTHER IMPROVEMENTS
IDENTIFIED ON SCHEDULE 1.1(B) (HEREINAFTER, THE “CONTRACTS”).


 


(C)          LEASES AND LICENSES.       THE HUNTING, RECREATIONAL AND OTHER
LEASES AND LICENSES AFFECTING THE REAL PROPERTY IDENTIFIED ON SCHEDULE 1.1
(C) (HEREINAFTER, THE “LEASES”).


 


(D)         PERSONAL PROPERTY.  THE PERSONAL PROPERTY, INCLUDING, WITHOUT
LIMITATION, ANY MAPS, PROPERTY BOOKS, PLANS, DRAWINGS, SPECIFICATIONS,
RENDERINGS, ENGINEERING STUDIES, BIOLOGICAL STUDIES, GRADING OR DRAINAGE
STUDIES, ENVIRONMENTAL AND HAZARDOUS WASTE STUDIES AND REPORTS AND RELATED DATA
AND MATERIALS, TIMBER INVENTORY AND GEOGRAPHIC INFORMATION SYSTEMS (“GIS”) DATA
(NOT INCLUDING PROPRIETARY SOFTWARE) AND ALL OTHER PERSONAL PROPERTY IN

 

1

--------------------------------------------------------------------------------


 


SELLER’S POSSESSION AND USED BY SELLER EXCLUSIVELY IN CONNECTION WITH ITS
OPERATIONS ON THE REAL PROPERTY (THE “PERSONAL PROPERTY”).


 


1.2.                              ASSETS.  THE REAL PROPERTY, SELLER’S RIGHT,
TITLE AND INTEREST IN AND TO THE CONTRACTS AND THE LEASES, AND THE PERSONAL
PROPERTY ARE SOMETIMES COLLECTIVELY REFERRED TO AS THE “ASSETS”.


 


2.               PURCHASE PRICE.  THE PURCHASE PRICE FOR THE ASSETS IS
EIGHTY-TWO MILLION FIVE HUNDRED THOUSAND CANADIAN DOLLARS (CDN$82,500,000) (THE
“PURCHASE PRICE”).  THE PURCHASE PRICE IS SUBJECT TO ADJUSTMENT PURSUANT TO
SECTION 9 HEREOF, BUT OTHERWISE WILL NOT BE CALCULATED ON A PER ACRE BASIS,
EXCEPT FOR THE LANDS IN EXHIBIT “B” WITH RESPECT TO WHICH A PER ACRE VALUATION
AND ALLOCATION OF $300 PER ACRE IS HEREBY AGREED TO BY THE PARTIES.  THE
PURCHASE PRICE SHALL BE PAYABLE IN IMMEDIATELY AVAILABLE FUNDS IN LAWFUL MONEY
OF CANADA ON THE CLOSING DATE TO AN ACCOUNT OR ACCOUNTS DESIGNATED BY SELLER.


 


3.               INTENTIONALLY DELETED


 


4.               TIME AND PLACE OF CLOSING.  THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED HEREBY (THE “CLOSING”) SHALL OCCUR ON THE DATE WHICH IS FIFTEEN
(15) DAYS FOLLOWING THE EXPIRATION OF THE INSPECTION PERIOD, OR SUCH EARLIER
DATE AS SELLER AND PURCHASER SHALL MUTUALLY AGREE, WITH TIME BEING OF THE
ESSENCE AS TO PURCHASER’S AND SELLER’S OBLIGATIONS IN RESPECT OF THE CLOSING. 
THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF MCINNES COOPER, LOCATED AT
SUITE 1300, PURDY’S WARF, TOWER II, 1969 UPPER WATER STREET, HALIFAX, NOVA
SCOTIA, CANADA  B3J 2V1.  THE DATE OF CLOSING IS HEREINAFTER REFERRED TO AS THE
“CLOSING DATE”.


 


5.               CONDITION OF TITLE AND TITLE DUE DILIGENCE.


 

(A)          PURCHASER SHALL HAVE UNTIL 6:00 P.M. EST ON THE DATE WHICH IS THE
EARLIER OF (I) FIFTEEN (15) DAYS FOLLOWING THE EFFECTIVE DATE OR (II) OR TEN
(10) DAYS FOLLOWING PURCHASER’S RECEIPT OF A SATISFACTORY TITLE INSURANCE
COMMITMENT (THE “INSPECTION PERIOD”) TO NOTIFY SELLER IN WRITING OF ANY
OBJECTIONS PURCHASER HAS TO THE LEASES, THE CONTRACTS, ANY MATTERS SHOWN OR
REFERRED TO IN ANY TITLE REPORT OR TITLE INSURANCE COMMITMENT OBTAINED BY
PURCHASER (AT PURCHASER’S SOLE COST AND EXPENSE) THAT ARE NOT PERMITTED
EXCEPTIONS (AS DEFINED BELOW); PROVIDED, HOWEVER, THAT PURCHASER SHALL HAVE NO
RIGHT TO OBJECT TO ANY TITLE MATTERS UNLESS AND UNTIL SUCH OTHERWISE
OBJECTIONABLE MATTERS HAVE A MATERIALLY ADVERSE EFFECT ON FIVE PERCENT (5%) OR
MORE OF THE TOTAL ACREAGE OF THE REAL PROPERTY IN THE AGGREGATE.

 

(B)         MONETARY ENCUMBRANCES THAT ARE NOT PERMITTED EXCEPTIONS SHALL BE
DISCHARGED BY SELLER FROM SELLER’S PROCEEDS OF THE CLOSING.  PURCHASER SHALL NOT
OBJECT TO AND SHALL ACCEPT THE FOLLOWING MATTERS, WHICH SHALL BE DEEMED TO BE
PERMITTED EXCEPTIONS:

 

(I)                                     LIENS FOR TAXES OR ASSESSMENTS, GENERAL
OR SPECIAL, OR OTHER GOVERNMENTAL CHARGES WHICH ARE NOT YET DUE AND PAYABLE AS
OF THE CLOSING;

 

(II)                                  ALL LAND USE (INCLUDING BUT NOT LIMITED TO
FORESTRY, ENDANGERED SPECIES, ENVIRONMENTAL AND WETLANDS), BUILDING AND ZONING
LAWS, REGULATIONS, CODES AND ORDINANCES AFFECTING THE REAL PROPERTY AND OTHER
LAWS, ORDINANCES, REGULATIONS, RULES, ORDERS, LICENSES OR DETERMINATIONS OF ANY
FEDERAL, PROVINCIAL, COUNTY, MUNICIPAL OR

 

2

--------------------------------------------------------------------------------


 

OTHER GOVERNMENTAL AUTHORITY HERETOFORE (THE “LEGAL REQUIREMENTS”), NOW OR
HEREAFTER ENACTED, MADE OR ISSUED BY ANY SUCH AUTHORITY TO THE EXTENT SUCH LEGAL
REQUIREMENTS DO NOT MATERIALLY AND ADVERSELY AFFECT THE USE OR VALUE OF THE
ASSETS AS TIMBERLANDS, OR ANY PORTION THEREOF, OTHER THAN AS IS TYPICAL IN THE
TIMBER INDUSTRY IN NOVA SCOTIA;

 

(III)                               ANY RIGHTS OF CANADA, THE PROVINCE OR OTHERS
IN THE USE AND CONTINUOUS FLOW OF ANY BROOKS, STREAMS OR OTHER NATURAL WATER
COURSES OR WATER BODIES WITHIN, CROSSING OR ABUTTING THE REAL PROPERTY, OR TITLE
TO THE SUBMERGED LANDS INCLUDING, WITHOUT LIMITATION, FLOWAGE RIGHTS AND
NAVIGATIONAL RIGHTS;

 

(IV)                              TITLE TO THAT PORTION OF THE REAL PROPERTY, IF
ANY, LYING BELOW THE MEAN HIGH WATER MARK OF TIDAL WATERS OR OTHERWISE LYING
UNDER A WATERCOURSE;

 

(V)                                 ALL EASEMENTS, RIGHTS-OF-WAY, PROFITS A
PRENDRE, LICENSES, PERMITS, LEASES AND OTHER RESTRICTIONS AND ENCUMBRANCES OF
RECORD TO THE EXTENT THE SAME ARE OF A MINOR NATURE AND DO NOT MATERIALLY AND
ADVERSELY AFFECT THE USE OR VALUE OF THE ASSETS AS TIMBERLANDS;

 

(VI)                              ALL EXISTING PUBLIC ROADS AND STREETS AND ALL
RAILROAD AND UTILITY LINES,  PIPELINES, SERVICE LINES AND FACILITIES AND ALL
AGREEMENTS RELATING THERETO TO THE EXTENT THE SAME ARE OF A MINOR NATURE AND DO
NOT MATERIALLY AND ADVERSELY AFFECT THE USE OR VALUE OF THE ASSETS AS
TIMBERLANDS;

 

(VII)                           ALL ENCROACHMENTS, EASEMENTS, RIGHTS-OF-WAY,
OVERLAPS, BOUNDARY LINE DISPUTES, SHORTAGES IN AREA, CEMETERIES AND BURIAL
GROUNDS AND OTHER MATTERS NOT OF RECORD WHICH WOULD BE DISCLOSED BY AN ACCURATE
SURVEY OR WOULD BE APPARENT FROM A VISIBLE INSPECTION OF THE REAL PROPERTY TO
THE EXTENT THE SAME ARE OF A MINOR NATURE AND DO NOT MATERIALLY AND ADVERSELY
AFFECT THE USE OR VALUE OF THE ASSETS AS TIMBERLANDS;

 

(VIII)                        PRIOR RESERVATIONS OR CONVEYANCES OF GYPSUM,
GRAVEL OR OTHER MATERIALS NOT DEFINED AS MINERALS, MINERAL RIGHTS, MINERAL
ACCESS AGREEMENTS OR MINERAL LEASES OF EVERY KIND AND CHARACTER TO THE EXTENT
THE SAME ARE OF A MINOR NATURE AND DO NOT MATERIALLY AND ADVERSELY AFFECT THE
USE OR VALUE OF THE ASSETS AS TIMBERLANDS; AND

 

(IX)                                ANY TITLE ENCUMBRANCES OR EXCEPTIONS THAT
ARE SET FORTH IN THE TITLE REPORTS OR COMMITMENTS OBTAINED BY PURCHASER TO WHICH
PURCHASER DOES NOT OBJECT DURING THE INSPECTION PERIOD (TOGETHER WITH THE ITEMS
LISTED ABOVE, THE “PERMITTED EXCEPTIONS”).

 

(C)          WITH REGARD TO ANY MATTER AFFECTING TITLE WHICH IS NOT A PERMITTED
EXCEPTION AND TO WHICH PURCHASER HAS A RIGHT HEREUNDER TO AND DOES OBJECT IN
WRITING PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD, INCLUDING ANY LEASE OR
CONTRACT TO WHICH THE PURCHASER OBJECTS PRIOR TO THE EXPIRATION OF THE
INSPECTION PERIOD (A “TITLE DEFECT”), SELLER MAY, BUT SHALL HAVE NO OBLIGATION
TO, ATTEMPT TO CURE AND REMOVE SUCH TITLE DEFECTS.  IF SELLER IS UNWILLING OR
FAILS TO CURE OR REMOVE ANY TITLE DEFECTS, THEN PURCHASER’S SOLE REMEDY SHALL BE
THOSE REMEDIES AVAILABLE TO IT IN SECTION 9 OF THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 

(D)         SELLER SHALL MAKE AVAILABLE TO PURCHASER AS OF THE EFFECTIVE DATE,
AND PROVIDE COPIES WITHIN FIVE (5) DAYS OF THE EFFECTIVE DATE, COPIES OF ALL
CONTRACTS AND LEASES (COLLECTIVELY, THE “TEMPORARY ENCUMBRANCES”) AND SHALL
COOPERATE FULLY IN PROVIDING SUCH OTHER DOCUMENTS, INFORMATION, CONSENTS,
AUTHORIZATIONS OR OTHER ITEMS AS THE PURCHASER MAY REASONABLY REQUIRE IN
CONNECTION WITH ITS DUE DILIGENCE OR THE COMPLETION OF THE TRANSACTION. 
PURCHASER AGREES TO ACCEPT THE ASSETS SUBJECT TO THE TEMPORARY ENCUMBRANCES,
WITHOUT ADJUSTMENT OR REDUCTION OF THE PURCHASE PRICE.  AT CLOSING, SELLER SHALL
ASSIGN AND PURCHASER SHALL ASSUME SELLER’S RIGHTS, DUTIES, OBLIGATIONS AND
LIABILITIES UNDER THE TEMPORARY ENCUMBRANCES ARISING OR OCCURRING ON OR AFTER
THE DATE OF CLOSING, PURSUANT TO A MUTUALLY ACCEPTABLE ASSIGNMENT AND ASSUMPTION
AGREEMENT (THE “ASSIGNMENT AND ASSUMPTION OF TEMPORARY ENCUMBRANCES”).  ANY
INCOME DUE UNDER THE TEMPORARY ENCUMBRANCES SHALL BE PRO-RATED AS OF THE CLOSING
DATE.

 

(E)          AT CLOSING, THE SELLER SHALL EXECUTE AND DELIVER TO PURCHASER A
WARRANTY DEED ACCEPTABLE FOR REGISTRATION IN EACH LAND REGISTRATION DISTRICT IN
WHICH THE REAL PROPERTY IS LOCATED, WARRANTING TITLE AGAINST THE CLAIMS OF ALL
PERSONS CLAIMING BY, THROUGH OR UNDER SELLER (INCLUDING SELLER’S PREDECESSOR IN
TITLE, KIMBERLY-CLARK, INC.), BUT AGAINST NONE OTHER AND SUBJECT ONLY TO
SPECIFIC INSTRUMENTS OR DOCUMENTS AFFECTING THE TITLE WHICH ARE PERMITTED
EXCEPTIONS (EACH, A “DEED”, AND COLLECTIVELY, THE “DEEDS”).  THE DEEDS AND THE
ATTACHED DESCRIPTIONS OF THE LAND SHALL BE IN A FORM SUITABLE FOR THE CONVEYANCE
OF TITLE TO PURCHASER, INCLUDING THE ATTACHMENT OF THE MAPS WHERE NECESSARY, AND
FOR (1) REGISTRATION UNDER THE REGISTRY ACT FOR THOSE PARCELS OF THE LAND NOT
REGISTERED UNDER THE LAND REGISTRATION ACT AND (2) REVISION INTO THE NAME OF
PURCHASER FOR THOSE PARCELS OF THE LAND REGISTERED UNDER THE LAND REGISTRATION
ACT AS OF THE DATE OF CLOSING.

 

(F)            AT CLOSING, (I) BY THE EXECUTION OF A MUTUALLY ACCEPTABLE
ASSIGNMENT AND ASSUMPTION AGREEMENT, SELLER SHALL ASSIGN SELLER’S RIGHT, TITLE
AND INTEREST IN AND TO AND PURCHASER SHALL ASSUME SELLER’S DUTIES, OBLIGATIONS
AND LIABILITIES UNDER THAT CERTAIN LAND REGISTRATION ACT CONVERSION EXTENSION
AND RESTATEMENT AGREEMENT WITH THE PROVINCE OF NOVA SCOTIA DATED SEPTEMBER 24,
2009, AS AMENDED WITH RESPECT TO THE REAL PROPERTY (HEREINAFTER, AN “ASSIGNMENT
OF CONVERSION AGREEMENT”).  SELLER AND PURCHASER ACKNOWLEDGE AND AGREE THAT THE
ASSIGNMENT OF THE CONVERSION AGREEMENT WILL REQUIRE THE CONVERSION AND
REGISTRATION OF THE REAL PROPERTY THROUGH 2010 AND BEYOND, AND (II) AFTER THE
CLOSING DATE IT SHALL BE THE SOLE COST AND OBLIGATION OF PURCHASER, SUBJECT TO
SELLER’S OBLIGATIONS UNDER SECTION 39 BELOW, TO REGISTER THE REAL PROPERTY IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE ASSIGNMENT OF CONVERSION
AGREEMENT.

 


6.               EXPROPRIATION.  IF, PRIOR TO CLOSING, ANY PORTION OF THE REAL
PROPERTY IS  LAWFULLY EXPROPRIATED IN ACCORDANCE WITH ANY APPLICABLE LAW, OR IS
DAMAGED BY SUCH A EXPROPRIATION (HEREINAFTER A “TAKING”), THEN (A) THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT; (B) AT CLOSING, AS PURCHASER’S
SOLE REMEDY FOR SUCH TAKING, PURCHASER SHALL HAVE THE REMEDIES AVAILABLE TO IT
IN SECTION 9 OF THIS AGREEMENT; AND (C) SELLER SHALL RETAIN ALL OF THE RIGHT,
TITLE AND INTEREST IN AND TO ANY AWARDS OR COMPENSATION THAT HAVE BEEN OR THAT
MAY THEREAFTER BE MADE FOR ANY SUCH TAKING OF THE REAL PROPERTY OCCURRING PRIOR
TO CLOSING.


 


7.               CASUALTY.  IN THE EVENT OF ANY LOSS, DAMAGE OR DESTRUCTION TO
THE REAL PROPERTY PRIOR TO CLOSING AND WHICH DAMAGES OR DESTROYS TIMBER ON THE
REAL PROPERTY HAVING A FAIR MARKET VALUE OF AT LEAST $2,000,000.00 IN THE
AGGREGATE, AS DETERMINED IN GOOD FAITH BY SELLER (AND SUBJECT TO PURCHASER’S
REASONABLE APPROVAL) (“CASUALTY EVENT”) AND PURCHASER GIVES WRITTEN

 

4

--------------------------------------------------------------------------------


 


NOTICE TO SELLER OF SUCH EVENT WITHIN ONE HUNDRED AND TWENTY (120) DAYS AFTER
CLOSING, THEN (A) THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT; (B) AT
CLOSING, AS PURCHASER’S SOLE REMEDY FOR SUCH CASUALTY EVENT, PURCHASER SHALL
HAVE THE REMEDIES AVAILABLE TO IT IN SECTION 9 OF THIS AGREEMENT; AND (C) SELLER
SHALL RETAIN ALL OF THE RIGHT, TITLE AND INTEREST IN AND TO ANY INSURANCE
PROCEEDS THAT HAVE BEEN OR THAT MAY THEREAFTER BE PAID OR PAYABLE FOR AND ANY
PROCEEDS RECEIVED BY SELLER FOR THE SALE OF ANY SALVAGEABLE TIMBER HARVESTED
FOLLOWING THE CASUALTY EVENT.


 


8.               CONDITION OF PROPERTY; SUBSEQUENT ACTS.


 

(A)          SUBJECT ONLY TO SELLER’S REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH HEREIN, PURCHASER ACCEPTS THE ASSETS “AS IS” AND “WHERE IS,” WITH ALL
FAULTS AND SUBJECT TO ALL DEFECTS AND CONDITIONS, KNOWN OR UNKNOWN, AT
PURCHASER’S RISK AND WITHOUT ADJUSTMENT OR REDUCTION OF THE PURCHASE PRICE
(UNLESS EXPRESSLY PROVIDED HEREIN).  SELLER HAS NO OBLIGATION TO REPAIR OR MAKE
ANY IMPROVEMENTS TO THE REAL PROPERTY.  SUBJECT ONLY TO SELLER’S REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH HEREIN, PURCHASER ACKNOWLEDGES THAT AN
INSPECTION OF THE REAL PROPERTY HAS BEEN MADE OR WILL HAVE BEEN MADE BY THE
CLOSING DATE AND THAT NEITHER SELLER NOR ITS AGENTS, OFFICERS, EMPLOYEES OR
ASSIGNS SHALL BE HELD TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT
RESPECTING THE CONDITION OF, OR OTHERWISE WITH RESPECT TO, THE REAL PROPERTY OR
ANY IMPROVEMENTS THEREON OR ANY OF THE OTHER ASSETS, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH HEREIN.  SUBJECT ONLY TO SELLER’S REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH HEREIN, PURCHASER ACKNOWLEDGES AND AGREES THAT
ANY DOCUMENTS, CRUISES, COMPILATIONS, TIMBER INVENTORIES, ENVIRONMENTAL AUDITS,
ASSESSMENTS, SURVEYS, PLANS, SPECIFICATIONS, REPORTS AND STUDIES (THE
“INFORMATION”) MADE AVAILABLE TO PURCHASER BY SELLER OR ON BEHALF OF SELLER BY
SELLER’S AGENTS OR REPRESENTATIVES, INCLUDING WITHOUT LIMITATION ALL SUCH
INFORMATION AS CONSTITUTES PART OF THE PERSONAL PROPERTY, ARE OR HAVE BEEN
PROVIDED WITHOUT ANY REPRESENTATION, AND SELLER MAKES NO REPRESENTATION OR
WARRANTY WHATSOEVER WITH RESPECT TO THE ACCURACY OR COMPLETENESS OF, OR
OTHERWISE WITH RESPECT TO, THE INFORMATION.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING AND SUBJECT ONLY TO SELLER’S REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH HEREIN, SELLER EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY OF
MERCHANTABILITY, AS WELL AS ANY WARRANTY WHATSOEVER WITH RESPECT TO THE
MARKETABILITY, HARVESTABILITY, AGE, SPECIES MIX, SITE CLASSIFICATION, TIMBER
VOLUMES, TIMBER GRADES, OR QUALITY OF ANY TIMBER ON THE REAL PROPERTY,
BOUNDARIES OF THE REAL PROPERTY, ACCESS, UTILITIES, ZONING, ACREAGE OR SOILS
STABILITY OR CONDITION OF THE REAL PROPERTY, AND PURCHASER EXPRESSLY ACCEPTS
EACH SUCH DISCLAIMER.  NOTHING CONTAINED IN THIS SECTION 8 SHALL BE DEEMED TO
NEGATE ANY WARRANTY OR REPRESENTATION CONTAINED IN, OR LIMIT ANY REMEDY
AVAILABLE UNDER, THE DEEDS, THE ASSIGNMENT OF CONVERSION AGREEMENT, OR ANY OF
THE OTHER CLOSING DOCUMENTS DELIVERED AT CLOSING.

 


(B)         BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE, SELLER SHALL
MAINTAIN AND KEEP THE REAL PROPERTY IN SUBSTANTIALLY THE SAME CONDITION AS
EXISTED ON THE EFFECTIVE DATE; EXCEPT TIMBER SHALL BE CUT  AND SILVICULTURE
ACTIVITIES CONDUCTED IN ACCORDANCE WITH THE EXISTING STUMPAGE AGREEMENT BY AND
BETWEEN SELLER AND NORTHERN PULP NOVA SCOTIA CORPORATION (“NPNS”), DATED
JUNE 24, 2008, AND SELLER MAY HARVEST ANY SALVAGEABLE TIMBER FOLLOWING A
CASUALTY EVENT.


 


(C)          FROM AND AFTER THE EFFECTIVE DATE, SELLER SHALL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF PURCHASER, WHICH CONSENT MAY NOT BE UNREASONABLY
WITHHELD BY

 

5

--------------------------------------------------------------------------------


 


PURCHASER, CONVEY, CONTRACT, OR OTHERWISE AGREE TO CONVEY ANY RIGHT, TITLE, OR
INTEREST IN OR TO THE ASSETS TO ANY PERSON OR ENTITY AND SHALL NOT ENTER INTO
ANY NEW AGREEMENTS, LEASES, CONTRACTS, OR COMMITMENTS RELATING TO THE ASSETS,
NOR MAKE ANY CHANGES IN ANY OF THE EXISTING CONTRACTS AND LEASES, OTHER THAN:
(A) COMMITMENTS RELATING TO THE REPAIRS, MAINTENANCE, AND/OR SECURITY NECESSARY
TO PRESERVE THE ASSETS; (B) RENEWALS OR EXTENSIONS OF ANY OF THE CONTRACTS AND
LEASES IN THE ORDINARY COURSE OF BUSINESS; PROVIDED HOWEVER, THAT SUCH RENEWALS
OR EXTENSIONS OR NEW AGREEMENTS, LEASES, CONTRACTS, OR COMMITMENTS SHALL BE MADE
IN THE ORDINARY COURSE OF BUSINESS AND HAVE TERMS OF ONE (1) YEAR OR LESS AND OR
OTHERWISE CONTAIN THE SAME TERMS, AND SELLER SHALL IMMEDIATELY PROVIDE WRITTEN
NOTICE TO THE PURCHASER OF ANY SUCH RENEWALS OR EXTENSIONS.  SELLER SHALL NOT
CREATE, ASSUME, OR PERMIT THE CREATION OF ANY LIEN OR ENCUMBRANCE (THOUGH SELLER
MAY DEFEND ANY SUCH LIENS FILED IN ACCORDANCE WITH LOCAL LAW), OTHER THAN THE
LIEN FOR CURRENT TAXES, UPON ANY OF THE ASSETS.  PRIOR TO CLOSING, SELLER SHALL
FULFILL ITS OBLIGATIONS UNDER THE CONTRACTS AND LEASES AND SHALL ENFORCE ALL OF
ITS MATERIAL RIGHTS UNDER THE CONTRACTS AND LEASES.  SELLER SHALL NOT CUT,
HARVEST OR REMOVE ANY TREES OR TIMBER FROM THE LAND EXCEPT THE PRO RATA AMOUNT
(PLUS OR MINUS FIVE PERCENT (5%)) TO BE HARVESTED PRIOR TO CLOSING PURSUANT TO
THE HARVEST PLAN.


 


9.               PURCHASE PRICE & ACREAGE ADJUSTMENTS.  THE VALUE OF ANY
ADJUSTMENT TO THE PURCHASE PRICE DUE HEREUNDER AS A RESULT OF ANY UNCURED TITLE
DEFECTS, TAKINGS OR CASUALTY EVENTS (COLLECTIVELY, “REDUCTION EVENTS”) SHALL
EQUAL THE FAIR MARKET VALUE OF THE PARCEL, PARCEL OR PORTION OF PARCEL OF THE
REAL PROPERTY AFFECTED BY SUCH REDUCTION EVENTS (THE “REDUCTION EVENT
ADJUSTMENT”), AND THE ACREAGE OF THE LAND SHALL BE REDUCED ACCORDINGLY, AS
DETERMINED BY AN INDEPENDENT THIRD PARTY MUTUALLY SELECTED BY SELLER AND
PURCHASER (THE “APPRAISER”).  IF THE REDUCTION EVENT ADJUSTMENT EXCEEDS TEN
PERCENT (10%) OF THE PURCHASE PRICE PRIOR TO ADJUSTMENT, THEN EITHER PURCHASER
OR SELLER MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE OTHER PARTY
DELIVERED PRIOR TO CLOSING.  UPON SUCH TERMINATION, THIS AGREEMENT SHALL BECOME
NULL AND VOID AND BE OF NO FURTHER FORCE AND EFFECT EXCEPT FOR THOSE PROVISIONS
HEREOF THAT EXPRESSLY SURVIVE TERMINATION, AND SELLER SHALL PAY TO  PURCHASER
THE SUM OF $500,000.00 TO COVER PURCHASER’S EXPENSES, IF TERMINATED BY SELLER. 
IF NEITHER SELLER NOR PURCHASER EXERCISES THE FOREGOING RIGHT TO TERMINATE THIS
AGREEMENT, THEN THE PARTIES SHALL PROCEED TO CLOSING IN ACCORDANCE WITH THE
TERMS AND PROVISIONS HEREOF, AND THE PURCHASE PRICE SHALL BE ADJUSTED BY THE
REDUCTION EVENT ADJUSTMENT AS DETERMINED BY THE APPRAISER.  PURCHASER HEREBY
ACKNOWLEDGES AND AGREES THAT PURCHASER’S SOLE REMEDY FOR ANY REDUCTION EVENT
SHALL BE THE REDUCTION EVENT ADJUSTMENT DETERMINED IN ACCORDANCE WITH THIS
SECTION 9, AND WAIVES ANY OTHER REMEDIES AVAILABLE TO PURCHASER AT LAW OR IN
EQUITY FOR SUCH REDUCTION EVENT.


 


10.         REPRESENTATIONS AND WARRANTIES OF SELLER.  SELLER HEREBY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO PURCHASER, EACH OF WHICH (A) SHALL
SURVIVE CLOSING FOR A PERIOD OF TWENTY FOUR (24) MONTHS, EXCEPT FOR SECTION 10.1
WHICH SHALL SURVIVE FOR THE TIME PERIOD SPECIFIED THEREIN, (B) IS TRUE IN ALL
MATERIAL RESPECTS AS OF THE EFFECTIVE DATE, AND (C) SHALL BE TRUE IN ALL
MATERIAL RESPECTS AT CLOSING:


 


10.1.                        TITLE.  EXCEPT FOR THE PERMITTED EXCEPTIONS SELLER
OWNS FEE SIMPLE TITLE TO THE REAL PROPERTY FREE AND CLEAR OF ANY ENCUMBRANCES
AND DEFECTS THAT WOULD MATERIALLY IMPAIR THE OWNERSHIP AND OPERATION OF THE REAL
PROPERTY AS  COMMERCIAL TIMBERLANDS.  THIS REPRESENTATION AND WARRANTY OF SELLER
SHALL SURVIVE CLOSING THROUGH AND UNTIL THE EARLIER OF (A) THE EXPIRATION OF THE
CONVERSION AGREEMENT APPLICABLE TO PURCHASER PURSUANT TO THE ASSIGNMENT OF
CONVERSION AGREEMENT OR ANY MODIFICATION THEREOF PURSUANT TO SECTION 3.4, 3.5 OR
AN EXTENSION

 

6

--------------------------------------------------------------------------------


 


UNDER SECTION 3.6 OF THE CONVERSION AGREEMENT OR (B) DATE THAT IS FIVE (5) YEARS
AFTER THE DATE OF CLOSING.


 


10.2.                        AUTHORIZATION; NO VIOLATION OR CONFLICTS.  THE
EXECUTION AND DELIVERY BY SELLER OF THIS AGREEMENT AND THE DUE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY AND VALIDLY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTIONS ON THE PART OF SELLER AND THIS AGREEMENT
CONSTITUTES A VALID, ENFORCEABLE AND LEGALLY BINDING AGREEMENT OF SELLER EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, AND OTHER SIMILAR
LAWS AFFECTING CLAIMS AND RIGHTS GENERALLY AND GENERAL EQUITABLE PRINCIPLES. 
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER NOR THE
CONSUMMATION BY SELLER OF THE TRANSACTIONS CONTEMPLATED HEREIN ALONE OR WITH THE
PASSAGE OF TIME DO OR WILL CONFLICT WITH OR CONSTITUTE A VIOLATION OF SELLER’S
ARTICLES OR ASSOCIATION OR OTHER ORGANIZATIONAL DOCUMENTATION OR AGREEMENTS OR
RESULT IN THE BREACH OF, OR THE IMPOSITION OF ANY LIEN ON ANY OF THE ASSETS, OR
CONSTITUTE A DEFAULT UNDER, ANY INDENTURE OR BANK LOAN OR CREDIT AGREEMENT, OR
OTHER AGREEMENT OR INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER OR
ANY OF THE ASSETS MAY BE BOUND OR AFFECTED OR VIOLATE ANY JUDGMENT, ORDER,
DECREE, LAW, STATUTE OR GOVERNMENTAL RESTRICTION.


 


10.3.                        SUITS, ACTIONS OR PROCEEDINGS.  EXCEPT AS DISCLOSED
IN SCHEDULE 10.3, TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED NOTICE,
INCLUDING NOTICE FROM ANY ABORIGINAL GROUP, INDIAN BAND OR FIRST NATION
AUTHORITY OF ANY ACTION, SUIT OR PROCEEDING PENDING, CONTEMPLATED OR THREATENED
AGAINST SELLER OR THE ASSETS, OR ANY PORTION THEREOF, IN ANY COURT OR BEFORE ANY
FEDERAL, PROVINCIAL, COUNTY OR MUNICIPAL DEPARTMENT, COMMISSION, BOARD, BUREAU
OR AGENCY OR OTHER GOVERNMENTAL INSTRUMENTALITY HAVING PROPER JURISDICTION. 
THERE IS NO SUIT, ACTION, ARBITRATION OR OTHER PROCEEDING PENDING OR, TO
SELLER’S KNOWLEDGE, THREATENED BEFORE ANY COURT OR GOVERNMENTAL AGENCY, WHICH
MAY RESULT IN THE RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


10.4.                        COMPLIANCE.  EXCEPT AS DISCLOSED ON SCHEDULE 10.4
AND TO SELLER’S KNOWLEDGE, DURING SELLER’S OWNERSHIP OF THE ASSETS, SELLER HAS
NOT RECEIVED NOTICE THAT EITHER THE REAL PROPERTY OR THE SELLER IS (I) IN
MATERIAL VIOLATION OF ANY APPLICABLE FEDERAL, PROVINCIAL, COUNTY OR MUNICIPAL
LAW, STATUTE, ORDINANCE, ORDER, REGULATION OR REQUIREMENT, OR (II) IN MATERIAL
BREACH OF AN AGREEMENT WITH A FEDERAL, PROVINCIAL OR LOCAL GOVERNMENTAL
AUTHORITY AFFECTING ALL OR ANY PORTION OF THE REAL PROPERTY.


 


10.5.                        NO OTHER AGREEMENTS.  EXCEPT FOR THE CONTRACTS AND
LEASES AND OTHER AGREEMENTS ENTERED INTO IN THE NORMAL COURSE OF SELLER’S TIMBER
OPERATIONS, THERE ARE NO OTHER AGREEMENTS AFFECTING THE ASSETS OR ANY PORTION
THEREOF, AND SELLER HAS NOT RECEIVED NOTICE THAT IT IS IN MATERIAL BREACH OF ANY
OF THE CONTRACTS OR LEASES.


 


10.6.                        TIMBER OPERATIONS AND STUMPAGE AGREEMENT.  SELLER
AND PURCHASER ACKNOWLEDGE AND AGREE THAT, UPON CLOSING, SELLER AND NPNS SHALL
TERMINATE THE STUMPAGE AGREEMENT AND SELLER SHALL RECEIVE PAYMENT FOR ALL TIMBER
HARVESTED PURSUANT TO THE STUMPAGE AGREEMENT THROUGH THE DATE OF TERMINATION. 
TO SELLER’S KNOWLEDGE, OTHER THAN THE HARVESTING OPERATIONS BEING CONDUCTED BY
NPNS PURSUANT TO THE STUMPAGE AGREEMENT, THERE ARE NO HARVESTING OPERATIONS
CURRENTLY BEING CONDUCTED ON THE REAL PROPERTY.


 


10.7.                        ENVIRONMENTAL.  EXCEPT AS DISCLOSED ON SCHEDULE
10.7, SELLER HAS (I) NO KNOWLEDGE OF ANY VIOLATION ON THE REAL PROPERTY OF THE
APPLICABLE FEDERAL, PROVINCIAL, STATE,

 

7

--------------------------------------------------------------------------------


 


COUNTY, CITY OR MUNICIPAL LAWS, RULES OR REGULATIONS PERTAINING TO POLLUTION OR
PROTECTION OF THE ENVIRONMENT, OR ACTUAL OR THREATENED RELEASES, DISCHARGES, OR
EMISSIONS INTO THE ENVIRONMENT OR PROTECTION OF PLANT OR ANIMAL SPECIES
(COLLECTIVELY, THE “ENVIRONMENTAL LAWS”); (II) NOT RECEIVED ANY WRITTEN NOTICE
REGARDING A VIOLATION OF THE ENVIRONMENTAL LAWS OR SUGGESTING THAT ANY PORTION
OF THE REAL PROPERTY MAY BE TARGETED FOR REMEDIATION OF ANY HAZARDOUS OR TOXIC
SUBSTANCES WHICH ARE REGULATED BY THE ENVIRONMENTAL LAWS, AND ANY OTHER FEDERAL,
PROVINCIAL, COUNTY, CITY OR MUNICIPAL LAWS OR REQUIREMENTS REGULATING HAZARDOUS,
TOXIC, CONTAMINATE OR POLLUTING MATERIALS, SUBSTANCES OR WASTES, INCLUDING,
WITHOUT LIMITATION, ANY “HAZARDOUS SUBSTANCES”, “HAZARDOUS WASTE”, “HAZARDOUS
MATERIALS” OR “TOXIC SUBSTANCES” UNDER SUCH LAWS (SUCH REGULATED SUBSTANCES
HEREINAFTER COLLECTIVELY REFERRED TO AS “HAZARDOUS SUBSTANCES”); (III) NOT
RELEASED, DISCHARGED, OR EMITTED AND HAS NO ACTUAL KNOWLEDGE OF ANY HAZARDOUS
SUBSTANCES ON, IN OR UNDER THE REAL PROPERTY IN VIOLATION OF ANY ENVIRONMENTAL
LAWS; (IV) NO KNOWLEDGE OF ANY PENDING OR THREATENED CLEAN-UP ACTIVITY OR OF ANY
OF THE ABOVE-GROUND OR UNDERGROUND STORAGE TANKS ON THE REAL PROPERTY; (V) NOT
MADE ANY APPLICATIONS OF PESTICIDES AND HERBICIDES TO THE REAL PROPERTY OR
PORTIONS THEREOF WHICH WERE NOT DONE IN ACCORDANCE WITH APPLICABLE ENVIRONMENTAL
LAWS OR IN CONFORMANCE WITH THE ACCEPTED INDUSTRY STANDARDS IN CENTRAL NOVA
SCOTIA; (VI) EXCEPT AS PREVIOUSLY DISCLOSED TO PURCHASER, NO KNOWLEDGE OF THE
PRESENCE OF ANY SPECIES PROTECTED BY ENVIRONMENTAL LAWS ON THE REAL PROPERTY.


 


10.8.                        NO MINING OPERATIONS.  EXCEPT AS SET  FORTH IN
SCHEDULE 1.1(B) UNDER THE HEADING “MINING ACTIVITY”, THERE HAVE BEEN NO MINING
OPERATIONS CONDUCTED ON THE REAL PROPERTY OR ANY PORTION THEREOF DURING THE PAST
TEN (10) YEARS, AND SELLER HAS NO KNOWLEDGE OF ANY PROPOSED MINERAL EXTRACTION
OR MINING ACTIVITY ON THE REAL PROPERTY.


 


10.9.                        FORM FIVE OCCUPATION.  TO THE KNOWLEDGE OF SELLER,
NEITHER THE WHOLE NOR A PORTION OF ANY OF THE REAL PROPERTY IS OCCUPIED WITHOUT
PERMISSION AND NO SUCH PERMISSION HAS BEEN GIVEN, EXCEPT AS CONTAINED IN THE
CONTRACTS AND LEASES.


 


10.10.                  SELLER’S RESIDENCY.  SELLER IS NOT A NON-RESIDENT OF
CANADA WITHIN THE MEANING OF THE INCOME TAX ACT (CANADA).


 


11.         REPRESENTATIONS AND WARRANTIES OF PURCHASER.  PURCHASER HEREBY MAKES
THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO SELLER, EACH OF  WHICH (A) SHALL
SURVIVE CLOSING FOR A PERIOD OF TWELVE (12) MONTHS, (B) IS TRUE IN ALL MATERIAL
RESPECTS AS OF THE EFFECTIVE DATE, AND (C) SHALL BE TRUE IN ALL MATERIAL
RESPECTS AT CLOSING:


 


11.1.                        ORGANIZATION.  PURCHASER IS A NOVA SCOTIA UNLIMITED
COMPANY AND IS DULY ORGANIZED AND VALIDLY EXISTING AND IS IN GOOD STANDING UNDER
THE LAWS OF THE PROVINCE OF NOVA SCOTIA AND HAS FULL POWER AND AUTHORITY TO
CARRY OUT ITS BUSINESS AS NOW CONDUCTED, TO ENTER INTO THIS AGREEMENT AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREIN IN ACCORDANCE WITH THE TERMS
HEREOF.


 


11.2.                        AUTHORIZATION; NO VIOLATION OR CONFLICTS.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY PURCHASER AND THE DUE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY AND VALIDLY AUTHORIZED BY
ALL NECESSARY ACTION ON THE PART OF PURCHASER, AND THIS AGREEMENT CONSTITUTES A
VALID, ENFORCEABLE AND LEGALLY BINDING AGREEMENT OF PURCHASER EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, AND OTHER SIMILAR LAWS
AFFECTING CLAIMS AND RIGHTS GENERALLY AND GENERAL EQUITABLE PRINCIPLES.  NEITHER
THE

 

8

--------------------------------------------------------------------------------


 


EXECUTION AND DELIVERY OF THIS AGREEMENT BY PURCHASER NOR THE CONSUMMATION BY
PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREIN, ALONE OR WITH THE PASSAGE OF
TIME DO OR WILL CONFLICT WITH OR CONSTITUTE A VIOLATION OF PURCHASER’S OPERATING
AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTATION OR AGREEMENTS OR RESULT IN THE
BREACH OF, OR THE IMPOSITION OF ANY LIEN ON ANY ASSETS OF PURCHASER PURSUANT TO,
OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE OR BANK LOAN OR CREDIT AGREEMENT,
OR OTHER AGREEMENT OR INSTRUMENT TO WHICH PURCHASER IS A PARTY OR BY WHICH
PURCHASER OR ANY OF ITS PROPERTIES MAY BE BOUND OR AFFECTED OR VIOLATE ANY
JUDGMENT, ORDER, DECREE, LAW, STATUTE OR GOVERNMENTAL RESTRICTION.


 


11.3.                        SUITS, ACTIONS OR PROCEEDINGS.  THERE IS NO SUIT,
ACTION, ARBITRATION OR OTHER PROCEEDING PENDING OR TO PURCHASER’S KNOWLEDGE (AS
HEREINAFTER DEFINED) THREATENED BEFORE ANY COURT OR GOVERNMENTAL AGENCY, WHICH
MAY RESULT IN THE RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


11.4.                        INSOLVENCY.  THERE ARE NO ATTACHMENTS, EXECUTIONS,
ASSIGNMENTS FOR THE BENEFIT OF CREDITORS, OR PROCEEDINGS IN BANKRUPTCY OR UNDER
ANY OTHER DEBTOR RELIEF LAWS PENDING, OR, TO PURCHASER’S KNOWLEDGE, THREATENED
OR CONTEMPLATED AGAINST PURCHASER OR ITS ASSETS OR PROPERTIES.


 


11.5.                        HST REGISTRATION . PURCHASER IS REGISTERED FOR
PURPOSES OF PART IX OF THE EXCISE TAX ACT (CANADA) OR WILL BECOME REGISTERED
PRIOR TO CLOSING.


 


11.6.                        FINANCIAL CAPABILITY.  PURCHASER HAS, AND AT
CLOSING WILL HAVE, THE FINANCIAL CAPABILITY TO COMPLETE THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT.


 


11.7.                        PURCHASER’S INVESTIGATIONS.  PURCHASER IS RELYING
UPON PURCHASER’S OWN INVESTIGATION OF THE ASSETS, AND EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, NOT UPON
ANY OTHER  REPRESENTATIONS, WARRANTIES, GUARANTIES, PROMISES, STATEMENTS OR
ASSURANCES OF SELLER OR ANY OF SELLER’S EMPLOYEES OR AGENTS, WHETHER WRITTEN OR
ORAL, EXPRESS OR IMPLIED, OR OTHERWISE.


 


12.         SURVIVAL; KNOWLEDGE AND MATERIALITY.


 

(A)          SURVIVAL.  AS PROVIDED ABOVE, THE RESPECTIVE REPRESENTATIONS AND
WARRANTIES OF SELLER AND PURCHASER CONTAINED HEREIN, AND THE RIGHT TO COMMENCE
ANY CLAIM WITH RESPECT THERETO, SHALL SURVIVE CLOSING FOR A PERIOD OF TWENTY
FOUR (24) MONTHS (EXCEPT AS OTHERWISE PROVIDED IN SECTION 10.1), AND THEREAFTER
SHALL EXPIRE AND TERMINATE, AND EACH PARTY SHALL BE FOREVER RELEASED FROM
LIABILITY TO THE OTHER BASED UPON SUCH REPRESENTATIONS AND WARRANTIES EXCEPT AS
TO MATTERS FOR WHICH THE OTHER PARTY HAS DULY COMMENCED A PROCEEDING AGAINST THE
DEFAULTING PARTY WITH REGARD TO THE ALLEGED BREACH OF REPRESENTATION OR WARRANTY
ON OR PRIOR TO SUCH TERMINATION DATE.

 

(B)         KNOWLEDGE DEFINED.  AS USED IN THIS AGREEMENT:

 

(I)                                     “SELLER’S KNOWLEDGE” SHALL MEAN THE
ACTUAL CURRENT KNOWLEDGE (AS OPPOSED TO CONSTRUCTIVE OR IMPUTED KNOWLEDGE) OF
THE FACT OR MATTER IN QUESTION OF SEAN ERWIN, STEVEN HEINRICHS OR NOAH BENZ,
WITHOUT ANY DUTY TO CONDUCT ANY INVESTIGATION OR INQUIRY.

 

9

--------------------------------------------------------------------------------


 

(II)                                  “PURCHASER’S KNOWLEDGE” SHALL MEAN THE
ACTUAL CURRENT KNOWLEDGE (AS OPPOSED TO CONSTRUCTIVE OR IMPUTED KNOWLEDGE) OF
THE FACT OR MATTER IN QUESTION OF THE PRESIDENT OF PURCHASER, WITHOUT ANY DUTY
TO CONDUCT ANY INVESTIGATION OR INQUIRY.

 

(C)          LIMITATION AS TO CLAIMS.  IN THE EVENT OF ANY CLAIM BY PURCHASER
AGAINST SELLER FOR BREACH OF REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT, NO
CLAIM SHALL BE PAYABLE BY SELLER UNTIL THE AGGREGATE AMOUNT OF LOSS OR DAMAGE
UNDER SUCH CLAIMS EXCEEDS $500,000.00 (THE “FLOOR”).  NOTWITHSTANDING THE FLOOR,
SELLER SHALL BE OBLIGATED ONLY TO PAY THE FULL AGGREGATE AMOUNT OF ALL SUCH
CLAIMS AFTER THE AGGREGATE CLAIMS BY PURCHASER EXCEED THE FLOOR.  THE AGGREGATE
AMOUNT PAID BY THE SELLER FOR BREACH OF WARRANTY SHALL NOT EXCEED $5,000,000.00
(THE “CEILING”).  NOTWITHSTANDING THE FOREGOING FLOOR AND CEILING, NO SUCH
LIMITS SHALL APPLY OR BE EFFECTIVE WITH RESPECT TO ANY CLAIM ARISING FROM THE
FRAUD OF SELLER, OR FROM ANY MORTGAGE, SECURITY INTEREST, OR STATUTORY LIEN
AGAINST THE ASSETS.

 


13.         CONTINGENCIES.


 

(A)          SELLER’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY IS SUBJECT TO THE FOLLOWING CONDITIONS, EACH OF WHICH MAY BE WAIVED IN
THE SOLE AND ABSOLUTE DISCRETION OF SELLER:

 

(I)                                     PURCHASER PERFORMING, IN ALL MATERIAL
RESPECTS, ITS OBLIGATIONS UNDER THE AGREEMENT;

 

(II)                                  PURCHASER’S REPRESENTATIONS AND WARRANTIES
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING
DATE, AND PURCHASER SHALL HAVE DELIVERED TO SELLER A CERTIFICATE TO THAT EFFECT
(THE “PURCHASER’S CLOSING CERTIFICATE”);

 

(III)                               PURCHASER SHALL HAVE EXECUTED AND DELIVERED,
AND THE PROVINCE OF NOVA SCOTIA SHALL HAVE APPROVED AND EXECUTED THE ASSIGNMENT
OF CONVERSION AGREEMENT;

 

(IV)                              NO SUIT, ACTION, ARBITRATION OR OTHER
PROCEEDING SHALL BE PENDING BEFORE ANY COURT OR GOVERNMENTAL AGENCY WHICH HAS
RESULTED IN THE RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR MAY RESULT IN AN ORDER TO RETURN TO THE
PURCHASER ALL OR ANY MATERIAL PART OF THE PURCHASE PRICE;

 

(V)                                 THE APPROVAL OF THE REQUISITE LENDERS, AS
THAT TERM IS DEFINED IN THAT CERTAIN CREDIT AGREEMENT, AS AMENDED, DATED
NOVEMBER 30, 2004 (THE “CREDIT AGREEMENT”) BY AND BETWEEN THE SELLER AND
JPMORGAN CHASE BANK, N.A., AS AGENT FOR THE LENDERS (“LENDER APPROVAL”).

 

(B)         PURCHASER’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY IS SUBJECT TO FULFILLMENT OF THE FOLLOWING CONDITIONS, EACH OF WHICH MAY
BE WAIVED IN THE SOLE AND ABSOLUTE DISCRETION OF PURCHASER:

 

10

--------------------------------------------------------------------------------


 

(I)                                     SELLER PERFORMING, IN ALL MATERIAL
RESPECTS, ITS OBLIGATIONS UNDER THE AGREEMENT;

 

(II)                                  SELLER’S REPRESENTATIONS AND WARRANTIES
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING
DATE, AND SELLER SHALL HAVE DELIVERED TO PURCHASER A CERTIFICATE TO THAT EFFECT
AT CLOSING (THE “SELLER’S CLOSING CERTIFICATE”);

 

(III)                               NO SUIT, ACTION, ARBITRATION OR OTHER
PROCEEDING, SHALL BE PENDING BEFORE ANY COURT OR GOVERNMENTAL AGENCY WHICH HAS
RESULTED IN THE RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR MAY RESULT IN AN ORDER TO RECOVER TO THE
SELLER ALL OR ANY MATERIAL PART OF THE ASSETS; AND

 

(IV)                              PURCHASER SHALL HAVE RECEIVED A TITLE POLICY
INSURING THAT PURCHASER HOLDS TITLE TO THE REAL PROPERTY SUBJECT ONLY TO THE
PERMITTED EXCEPTIONS IN A FORM SIMILAR TO THE POLICY SELLER RECEIVED FOR THE
REAL PROPERTY IN NOVEMBER OF 2004 AND CONTAINING SUCH ENDORSEMENTS REASONABLY
REQUIRED BY PURCHASER AND IN A FORM (INCLUDING THE WORDING OF ANY GENERAL
EXCEPTION) OTHERWISE REASONABLY ACCEPTABLE TO PURCHASER.

 

(V)                                 SELLER SHALL HAVE OBTAINED THE CONSENT OF
THE PROVINCE OF NOVA SCOTIA TO THE ASSIGNMENT OF THE CONVERSION AGREEMENT TO THE
PURCHASER AND PROVIDED THE PURCHASER WITH A FULLY EXECUTED ASSIGNMENT DOCUMENT
AT CLOSING.

 


14.         CLOSING.


 


14.1.                        CLOSING COSTS.


 


(A)          SELLER SHALL PAY THE FOLLOWING COSTS AND EXPENSES IN CONNECTION
WITH THIS TRANSACTION:


 

(I)                                     SELLER’S ATTORNEY, CONSULTING,
ACCOUNTING AND OTHER ADVISORY FEES, IF ANY;

 

(II)                                  ALL PROPERTY TAXES AND SPECIAL OR GENERAL
ASSESSMENT INSTALLMENTS AGAINST THE REAL PROPERTY THAT ARE ALLOCABLE TO THE
PERIOD PRIOR TO THE CLOSING DATE AND ANY IMPROVEMENT TAXES ASSESSED AGAINST THE
ASSETS PRIOR TO THE CLOSING DATE; AND

 

(III)                               THE COSTS OF CURING ANY TITLE DEFECTS AS
DEFINED IN SCHEDULE 8(C) ATTACHED HERETO, TO THE EXTENT THAT SELLER ELECTS TO
INCUR SUCH COSTS.

 


(B)         PURCHASER SHALL PAY THE FOLLOWING COSTS AND EXPENSES IN CONNECTION
WITH THIS TRANSACTION:


 

(I)                                     PURCHASER’S ATTORNEY, CONSULTING,
ACCOUNTING AND OTHER ADVISORY FEES, IF ANY;

 

(II)                                  TO THE SELLER ALL PROPERTY TAXES, AND
SPECIAL OR GENERAL ASSESSMENT INSTALLMENTS AGAINST THE REAL PROPERTY THAT ARE
ALLOCABLE TO ANY PERIOD

 

11

--------------------------------------------------------------------------------


 

ON AND AFTER THE CLOSING DATE WHICH HAVE BEEN PREVIOUSLY PAID BY THE SELLER, AND
ANY IMPROVEMENT TAXES ASSESSED AGAINST THE ASSETS ON OR AFTER THE CLOSING DATE,
EXCEPT FOR ANY IMPROVEMENT TAXES PREVIOUSLY PAID BY SELLER;

 

(III)                               ANY TAXES, DUTIES OR FEES DUE UNDER THE
EXCISE TAX ACT OR UNDER ANY STATUTE REFERRED TO IN THE TAXES, DUTIES AND FEES
(GST/HST) REGULATIONS, EXCEPT THAT ANY TAXES ASSESSABLE ON INCOME TO THE SELLER
SHALL BE PAID BY SELLER;

 

(IV)                              RECORDING FEES, TRANSFER TAXES AND ANY OTHER
FEES DUE UPON THE RECORDING OF THE DEEDS OR CONVEYANCE OF THE REAL PROPERTY;

 

(V)                                 ALL TITLE INSURANCE PREMIUMS, SEARCH FEES
AND RELATED COSTS IN CONNECTION WITH PURCHASER’S OBTAINING TITLE INSURANCE ON
THE REAL PROPERTY;

 

(VI)                              ALL COSTS OF DUE DILIGENCE PERFORMED BY
PURCHASER; AND

 

(VII)                           ALL COSTS OF MIGRATING TITLE FOR THE REAL
PROPERTY AS REQUIRED BY THE CONVERSION AGREEMENT.

 


14.2.                        CLOSING INSTRUMENTS.  AT THE CLOSING, THE FOLLOWING
DELIVERIES SHALL BE MADE:


 


(A)          SELLER SHALL EXECUTE AND DELIVER TO PURCHASER THE FOLLOWING:


 

(I)                                     THE DEEDS (AS DEFINED IN SECTION 5(E));

 

(II)                                  THE ASSIGNMENT AND ASSUMPTION OF TEMPORARY
ENCUMBRANCES (AS DEFINED IN SECTION 5(D));

 

(III)                               THE ASSIGNMENT OF THE CONVERSION AGREEMENT
EXECUTED BY THE PROVINCE;

 

(IV)                              ASSIGNMENT AND ASSUMPTION OF THAT CERTAIN
MUTUAL ROAD ACCESS AGREEMENT BY AND BETWEEN SELLER AND ATLANTIC STAR FORESTRY
LTD. EXECUTED AS OF JUNE 29, 2006 (THE “MUTUAL ROAD ACCESS AGREEMENT”);

 

(V)                                 CONSENTS OR RESOLUTIONS OF THE BOARD OF
DIRECTORS OF SELLER AUTHORIZING THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT;

 

(VI)                              SELLER’S CLOSING CERTIFICATE;

 

(VII)                           AFFIDAVITS REASONABLY REQUIRED BY PURCHASER’S
TITLE INSURANCE COMPANY OR PURCHASER’S COUNSEL, BUT ONLY TO THE EXTENT THE SAME
ARE CONSISTENT WITH SELLER’S LIMITED WARRANTY OF TITLE;

 

(VIII)                        CLOSING STATEMENT;

 

12

--------------------------------------------------------------------------------


 

(IX)                                BILL OF SALE (FOR PERSONAL PROPERTY); AND

 

(X)                                   FORMS REQUIRED UNDER THE LAND REGISTRATION
ACT AND THE ASSIGNMENT OF CONVERSION AGREEMENT.

 

(XI)                                THE LENDER APPROVAL, INCLUDING A COMMITMENT
ADDRESSED TO PURCHASER AND SELLER TO RECORD SUCH PARTIAL RELEASES SUFFICIENT TO
REMOVE THE CREDIT AGREEMENT AS AN ENCUMBRANCE FROM PURCHASER’S TITLE POLICY.

 

(XII)                             CLEARANCE LETTERS IN RESPECT OF WORKER’S
COMPENSATION, HST AND EMPLOYEE SOURCE DEDUCTION.

 

(XIII)                          ALL OTHER DOCUMENTS WHICH ARE REQUIRED AND WHICH
THE PURCHASER HAS REASONABLY REQUESTED ON OR BEFORE THE CLOSING DATE TO GIVE
EFFECT TO THIS TRANSACTION.

 


(B)         PURCHASER SHALL EXECUTE, IF APPLICABLE, AND DELIVER TO SELLER THE
FOLLOWING:


 

(I)                                     THE PURCHASE PRICE AND PURCHASER’S SHARE
OF CLOSING COSTS AND PRORATIONS BY WIRE TRANSFER;

 

(II)                                  THE ASSIGNMENT AND ASSUMPTION OF TEMPORARY
ENCUMBRANCES;

 

(III)                               THE ASSIGNMENT OF THE CONVERSION AGREEMENT;

 

(IV)                              THE ASSIGNMENT OF THE MUTUAL ROAD ACCESS
AGREEMENT;

 

(V)                                 CONSENTS OR RESOLUTIONS OF THE BOARD OF
DIRECTORS OF PURCHASER AUTHORIZING THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT;

 

(VI)                              PURCHASER’S CLOSING CERTIFICATE;

 

(VII)                           AFFIDAVITS REQUIRED BY THE TITLE INSURANCE
COMPANY, IF ANY; AND

 

(VIII)                        CLOSING STATEMENT.

 

(IX)                                ALL OTHER DOCUMENTS WHICH ARE REQUIRED AND
WHICH THE SELLER HAS REASONABLY REQUESTED ON OR BEFORE THE CLOSING DATE TO GIVE
EFFECT TO THIS TRANSACTION.

 


14.3.                        PRO RATIONS AND POST-CLOSING TAXES.  PROPERTY TAXES
FOR THE CURRENT YEAR, ASSESSMENTS, RENTS, WATER AND OTHER UTILITIES CONSTITUTING
LIENS AND APPLICABLE TEMPORARY ENCUMBRANCES SHALL BE PRO-RATED AS OF THE CLOSING
DATE.  SELLER SHALL BE RESPONSIBLE FOR THE PAYMENT IN FULL OF ALL TAXES AND
ASSESSMENTS AGAINST THE REAL PROPERTY FOR ALL PERIODS PRIOR TO THE CLOSING DATE,
AND PURCHASER SHALL BE RESPONSIBLE FOR THE PAYMENT IN FULL OF ALL TAXES AND

 

13

--------------------------------------------------------------------------------


 


ASSESSMENTS AGAINST THE REAL PROPERTY FOR ALL PERIODS AS OF AND SUBSEQUENT TO
THE CLOSING DATE.  PURCHASER SHALL BE RESPONSIBLE FOR, AND SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS (WHICH COVENANTS SHALL SURVIVE THE CLOSING) SELLER FROM
AND AGAINST ALL OF THE “ROLL-BACK” OR OTHER TAXES, IF ANY, (WHENEVER ASSESSED
AGAINST PURCHASER OR SELLER) IMPOSED AS A RESULT OF ANY CHANGE OF USE BY
PURCHASER OR ANY SUCCESSOR TO PURCHASER’S IN TITLE, INCLUDING BUT NOT LIMITED TO
A CHANGE FROM OPEN SPACE, AGRICULTURAL, FORESTLAND OR RECREATIONAL STATUS. 
PURCHASER SHALL BE SOLELY RESPONSIBLE FOR THE PAYMENT OF ALL TAXES, OR FEES DUE
UNDER THE EXCISE TAX ACT AND/OR UNDER THE STATUTES REFERRED TO IN THE TAXES,
DUTIES AND FEES (GST/HST) REGULATIONS RESULTING FROM OR ARISING IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED HEREBY.


 


15.         COMMISSION.  PURCHASER AND SELLER EACH REPRESENT AND WARRANT TO THE
OTHER THAT NO BROKER, AGENT OR FINDER, LICENSED OR OTHERWISE HAS BEEN ENGAGED BY
IT, RESPECTIVELY, IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.  IN THE EVENT OF ANY SUCH CLAIM FOR BROKER’S, AGENT’S OR FINDER’S FEE
OR COMMISSION IN CONNECTION WITH THE NEGOTIATION, EXECUTION OR CONSUMMATION OF
THIS TRANSACTION, THE PARTY UPON WHOSE ALLEGED STATEMENT, REPRESENTATION OR
AGREEMENT SUCH CLAIM OR LIABILITY ARISES SHALL INDEMNIFY, HOLD HARMLESS AND
DEFEND THE OTHER PARTY FROM AND AGAINST SUCH CLAIM AND LIABILITY, INCLUDING
WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES AND COURT COSTS.  PURCHASER AND
SELLER ACKNOWLEDGE THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SECTION SHALL SURVIVE THE CLOSING.


 


16.         POSSESSION.  PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS, SHALL
BE ENTITLED TO POSSESSION OF THE REAL PROPERTY ON THE CLOSING DATE.


 


17.         DEFAULT.


 


(A)  IF SELLER DEFAULTS IN ITS CONTRACTUAL PERFORMANCE HEREIN IN ANY MATERIAL
WAY, AND SELLER DOES NOT CURE SUCH DEFAULT WITHIN TEN (10) DAYS FOLLOWING
SELLER’S RECEIPT OF NOTICE OF SUCH DEFAULT FROM PURCHASER, PURCHASER SHALL HAVE
ALL AVAILABLE REMEDIES AT LAW OR EQUITY, INCLUDING BUT NOT LIMITED TO THE REMEDY
OF SPECIFIC PERFORMANCE; PROVIDED, HOWEVER THAT IN NO EVENT SHALL PURCHASER BE
ENTITLED TO MONETARY DAMAGES IN EXCESS OF ONE MILLION CANADIAN DOLLARS
(C$1,000,000.00) (THE “DAMAGES CAP”).


 


(B)  PURCHASER ACKNOWLEDGES THAT IF PURCHASER FAILS TO PURCHASE THE REAL
PROPERTY FOR ANY REASON OTHER THAN THE BREACH OF SELLER OR TERMINATION OF THIS
AGREEMENT BY SELLER OR PURCHASER PURSUANT TO SECTION 9 OR NON-FULFILLMENT OF A
CONTINGENCY PURSUANT TO SECTION 13(B), SELLER SHALL BE ENTITLED TO COMPENSATION
FROM PURCHASER (AS ITS SOLE REMEDY) FOR THE DETRIMENT RESULTING FROM THE REMOVAL
OF THE REAL PROPERTY FROM THE MARKET, AND ENTERING INTO THIS AGREEMENT RATHER
THAN SELLING TO OTHER POTENTIAL PURCHASERS.  THEREFORE, IN THE EVENT OF
PURCHASER’S FAILURE TO PURCHASE THE REAL PROPERTY FOR ANY REASON OTHER THAN THE
BREACH OF SELLER OR TERMINATION OF THIS AGREEMENT BY SELLER OR PURCHASER
PURSUANT TO SECTION 9 OR NON-FULFILLMENT OF A CONTINGENCY PURSUANT TO
SECTION 13(B), SELLER SHALL HAVE, AS SELLER’S EXCLUSIVE OPTION, THE RIGHT TO
RECEIVE FROM PURCHASER ONE MILLION CANADIAN DOLLARS (C$1,000,000.00) AS
LIQUIDATED DAMAGES AND NOT A PENALTY.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
THE ABOVE REFERENCE AMOUNT IS, AS OF THE EFFECTIVE DATE, A REASONABLE ESTIMATE
OF SELLER’S DAMAGES, CONSIDERING ALL OF THE CIRCUMSTANCES EXISTING ON THE
EFFECTIVE DATE AND THAT PROOF OF ACTUAL DAMAGES WOULD BE IMPRACTICAL OR
EXTREMELY DIFFICULT.

 

14

--------------------------------------------------------------------------------


 


18.         THIRD PARTY CONSENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THIS AGREEMENT SHALL NOT CONSTITUTE AN AGREEMENT TO ASSIGN OR
TRANSFER ANY CONTRACTS, LEASES OR PERSONAL PROPERTY, IF AN ASSIGNMENT OR
TRANSFER OR AN ATTEMPT TO MAKE SUCH AN ASSIGNMENT OR TRANSFER WITHOUT THE
CONSENT OR APPROVAL OF A THIRD PARTY WOULD CONSTITUTE A BREACH OR VIOLATION
THEREOF OR AFFECT ADVERSELY THE RIGHTS OF PURCHASER OR SELLER THEREUNDER; AND
ANY TRANSFER OR ASSIGNMENT TO PURCHASER BY SELLER OF ANY INTEREST UNDER ANY SUCH
CONTRACTS, LEASES OR PERSONAL PROPERTY, THAT REQUIRES THE CONSENT OR APPROVAL OF
SUCH THIRD PARTY SHALL BE MADE SUBJECT TO SUCH CONSENT OR APPROVAL BEING
OBTAINED.  IN THE EVENT ANY SUCH CONSENT OR APPROVAL IS NOT OBTAINED ON OR PRIOR
TO THE CLOSING DATE, SELLER SHALL CONTINUE TO COOPERATE IN ALL REASONABLE
RESPECTS WITH PURCHASER IN ITS EFFORTS TO OBTAIN ANY SUCH CONSENT OR APPROVAL
AFTER THE CLOSING DATE UNTIL SUCH TIME AS SUCH CONSENT OR APPROVAL HAS BEEN
OBTAINED, AND SELLER WILL COOPERATE IN ALL REASONABLE RESPECTS WITH PURCHASER IN
ANY LAWFUL AND ECONOMICALLY FEASIBLE ARRANGEMENT TO PROVIDE THAT PURCHASER SHALL
RECEIVE THE INTEREST OF THE SELLER IN THE BENEFITS UNDER ANY SUCH CONTRACTS,
LEASES OR PERSONAL PROPERTY AND INDEMNIFY PURCHASER AGAINST ANY LIABILITIES
DIRECTLY ATTRIBUTABLE TO THE FAILURE TO SECURE SUCH CONSENT OR APPROVAL (EXCEPT
THAT ANY SUCH ARRANGEMENT SHALL NOT REQUIRE PERFORMANCE BY SELLER AS AN AGENT OF
PURCHASER); PROVIDED THAT PURCHASER SHALL UNDERTAKE TO AND SHALL PAY OR SATISFY
THE CORRESPONDING LIABILITIES FOR THE ENJOYMENT OF SUCH BENEFIT TO THE EXTENT
PURCHASER WOULD HAVE BEEN RESPONSIBLE THEREFOR IF SUCH CONSENT OR APPROVAL HAD
BEEN OBTAINED.  SELLER’S INDEMNIFICATION IN THIS SECTION 18 SHALL BE SUBJECT TO
THE LIMITATIONS AS TO CLAIMS DETAILED IN SECTION 12(C) OF THIS AGREEMENT.


 


19.         ATTORNEYS’ FEES.  IN THE EVENT OF THE BRINGING OF ANY ACTION OR SUIT
BY EITHER PARTY AGAINST THE OTHER PARTY BY REASON OF ANY BREACH OF ANY OF THE
COVENANTS, CONDITIONS, AGREEMENTS OR PROVISIONS ON THE PART OF THE OTHER PARTY
ARISING OUT OF THIS AGREEMENT, THE PARTY IN WHOSE FAVOR FINAL JUDGMENT SHALL BE
ENTERED SHALL BE ENTITLED TO HAVE AND RECOVER OF AND FROM THE OTHER PARTY ALL
COSTS AND EXPENSES OF SUIT, INCLUDING REASONABLE ATTORNEYS’ FEES ON A SOLICITOR
AND CLIENT BASIS.


 


20.         GOVERNING LAW.  THIS AGREEMENT SHALL BE INTERPRETED, CONSTRUED AND
ENFORCED ACCORDING TO THE LAWS OF THE PROVINCE OF NOVA SCOTIA, CANADA AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN.


 


21.         NOTICES.  ALL NOTICES OR OTHER COMMUNICATION PROVIDED FOR UNDER THIS
AGREEMENT SHALL BE IN WRITING, SHALL BE EFFECTIVE UPON RECEIPT OR REFUSAL TO
ACCEPT DELIVERY, AND SHALL BE (I) DELIVERED PERSONALLY, (II) SENT BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY PRIVATE
OVERNIGHT COURIER SERVICE, ADDRESSED TO THE PERSON TO RECEIVE SUCH NOTICE OR
COMMUNICATION AT THE FOLLOWING ADDRESS, OR (III) SENT BY FACSIMILE TRANSMISSION
TO THE PHONE NUMBER LISTED BELOW WITH A COPY OF SUCH NOTICE SENT ON THE SAME DAY
OF TRANSMISSION BY THE METHOD SET FORTH IN THE PRECEDING CLAUSE (II):

 

If to Seller:

 

Neenah Paper Company of Canada

c/o Neenah Paper, Inc.

3460 Preston Ridge Road, Suite 600

Alpharetta, Georgia 30005
Attn:  Legal Department

Facsimile:  (678) 518 3283

 

15

--------------------------------------------------------------------------------


 

If to Purchaser:

 

Northern Timber Nova Scotia Corporation

260 Granton Abercrombie Branch Road

Pictou County, New Glasgow, NS   B2H 5E6

Attention:  G. Wayne Gosse, Chief Executive Officer

Email:  wgosse@northernpulp.com

Fascimile:  902-752-5404

 

with a copy to:

 

McInnes Cooper

644 Main Street, Suite 400, South Tower

P.O. Box 1368

Moncton, New Brunswick

E1C 8T6

Attn:  Bernie Miller

 


22.         TIME OF PERFORMANCE.  TIME IS OF THE ESSENCE OF THIS AGREEMENT AND
OF ALL ACTS REQUIRED TO BE DONE AND PERFORMED BY THE PARTIES HERETO, INCLUDING,
BUT NOT LIMITED TO, THE PROPER TENDER OF EACH OF THE SUMS REQUIRED BY THE TERMS
HEREOF TO BE PAID.


 


23.         SECTION HEADINGS.  THE WORD OR WORDS APPEARING AT THE COMMENCEMENT
OF SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE INCLUDED ONLY AS A GUIDE TO
THE CONTENTS THEREOF AND ARE NOT TO BE CONSIDERED AS CONTROLLING, ENLARGING OR
RESTRICTING THE LANGUAGE OR MEANING OF THOSE SECTIONS OR SUBSECTIONS.


 


24.         INVALIDITY.  IN THE EVENT ANY PORTION OF THIS AGREEMENT SHOULD BE
HELD TO BE INVALID BY ANY COURT OF COMPETENT JURISDICTION, SUCH HOLDING SHALL
NOT AFFECT THE REMAINING PROVISIONS HEREOF UNLESS THE COURT’S RULING INCLUDES A
DETERMINATION THAT THE PRINCIPAL PURPOSE AND INTENT OF THIS AGREEMENT ARE
THEREBY DEFEATED.


 


25.         LEGAL RELATIONSHIPS.  SELLER AND PURCHASER AGREE THAT (A) THE
RELATIONSHIP BETWEEN THEM IS, IS INTENDED TO BE AND SHALL AT ALL TIMES REMAIN,
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THAT OF
SELLER AND PURCHASER AND (B) NEITHER PARTY IS, IS INTENDED TO BE OR SHALL BE
CONSTRUED AS A PARTNER, JOINT VENTURE, LENDER, BORROWER, DEBTOR, CREDITOR, ALTER
EGO, MANAGER, CONTROLLING PERSON OR OTHER BUSINESS ASSOCIATE OR PARTICIPANT OF
ANY KIND OF THE OTHER PARTY OR ANY OF ITS AFFILIATES AND NEITHER PARTY INTENDS
TO EVER ASSUME SUCH STATUS.  ALL TERMS, COVENANTS AND CONDITIONS TO BE OBSERVED
AND PERFORMED BY EITHER OF THE PARTIES HERETO SHALL BE JOINT AND SEVERAL IF
ENTERED INTO BY MORE THAN ONE PERSON ON BEHALF OF SUCH PARTY, AND A DEFAULT BY
ANY ONE OR MORE OF SUCH PERSONS SHALL BE DEEMED A DEFAULT ON THE PART OF THE
PARTY WITH WHOM SAID PERSON OR PERSONS ARE IDENTIFIED.  NO THIRD PARTY IS
INTENDED TO BE BENEFITED BY THIS AGREEMENT.


 


26.         ASSIGNMENT; SUCCESSORS.  NEITHER SELLER NOR PURCHASER MAY SELL,
TRANSFER, ASSIGN, PLEDGE OR ENCUMBER ITS INTEREST IN THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE

 

16

--------------------------------------------------------------------------------


 


OTHER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  SUBJECT TO THE
RESTRICTIONS CONTAINED HEREIN, THE RIGHTS AND OBLIGATIONS OF THE SELLER AND
PURCHASER SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  PURCHASER SHALL HAVE THE RIGHT, WITHOUT OBTAINING
SELLER’S CONSENT, TO TRANSFER OR ASSIGN ITS INTEREST IN THIS AGREEMENT TO A
THIRD PARTY IDENTIFIED BY PURCHASER IN WRITING PRIOR TO CLOSING; PROVIDED THAT
PURCHASER SHALL REMAIN DIRECTLY AND PRIMARILY LIABLE FOR PURCHASER’S OBLIGATIONS
PURSUANT TO THE AGREEMENT AND IN NO WAY SHALL SUCH AN ASSIGNMENT BE DEEMED A
WAIVER, RELEASE OR NOVATION.


 


27.         ENTIRE AGREEMENT.  ALL UNDERSTANDINGS AND AGREEMENTS PREVIOUSLY
EXISTING BETWEEN THE PARTIES, IF ANY, ARE MERGED INTO THIS AGREEMENT, WHICH
ALONE FULLY AND COMPLETELY EXPRESSES THEIR AGREEMENT, AND THE SAME IS ENTERED
INTO AFTER FULL INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT OR
REPRESENTATION MADE BY THE OTHER NOT EMBODIED HEREIN.  THIS AGREEMENT MAY BE
MODIFIED ONLY BY A WRITTEN AMENDMENT EXECUTED BY ALL PARTIES.


 


28.         INTERPRETATION.  THIS AGREEMENT HAS BEEN REVIEWED BY BOTH PARTIES
AND EACH PARTY HAS HAD THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL WITH
RESPECT TO THE TERMS HEREOF AND HAS DONE SO TO THE EXTENT THAT SUCH PARTY
DESIRED.  NO STRICTER CONSTRUCTION OR INTERPRETATION OF THE TERMS HEREOF SHALL
BE APPLIED AGAINST EITHER PARTY AS THE DRAFTER HEREOF.


 


29.         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT.  ALL SUCH COUNTERPARTS
TOGETHER SHALL CONSTITUTE A FULLY EXECUTED AGREEMENT.


 


30.         SURVIVAL.  NO PROVISION OF THIS AGREEMENT SHALL SURVIVE CLOSING,
EXCEPT THAT ALL AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS AGREEMENT, AND ALL PROVISIONS OF THIS AGREEMENT, THE FULL PERFORMANCE OF
WHICH IS NOT REQUIRED PRIOR TO CLOSING, WILL SURVIVE CLOSING AND BE FULLY
ENFORCEABLE FOR A PERIOD OF 18 MONTHS AFTER CLOSING (AND SUCH ADDITIONAL TIME
NECESSARY FOR ANY FINAL RESOLUTION OF ANY CLAIM OR ACTION COMMENCED PRIOR TO THE
END OF SUCH PERIOD), UNLESS ANOTHER TIME PERIOD FOR SURVIVAL IS SPECIFICALLY
LISTED HEREIN (INCLUDING THE TIME PERIOD PROVIDED IN SECTION 10.1).


 


31.         CONFIDENTIALITY.


 

(A)          SELLER AND PURCHASER COVENANT AND AGREE THAT NEITHER THEY, NOR
THEIR RESPECTIVE AFFILIATES, NOR THEY OR THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR REPRESENTATIVES, WILL DISCLOSE THE TERMS OF THIS AGREEMENT
TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  EXCEPT
AS AND TO THE EXTENT REQUIRED BY LAW, OR AS MAY BE REASONABLY REQUIRED IN ORDER
TO COMPLETE THE INVESTIGATIONS AND TRANSACTIONS CONTEMPLATED HEREIN UNLESS AND
UNTIL THE PURCHASE AND SALE CONTEMPLATED HEREIN SHALL HAVE BEEN COMPLETED OR THE
PROPOSED TRANSACTION HAS BEEN ANNOUNCED BY THE PARTIES, IN EITHER CASE AS HEREIN
CONTEMPLATED, THE EXISTENCE AND THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL
BE KEPT CONFIDENTIAL BY THE PARTIES.

 

(B)         NO PRESS RELEASES OR OTHER PUBLIC STATEMENTS CONCERNING THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE MADE BY EITHER PARTY
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER, EXCEPT AS REQUIRED BY
APPLICABLE LAW.

 

17

--------------------------------------------------------------------------------


 


32.         ACREAGE.  SELLER IS SELLING AND PURCHASER IS PURCHASING THE REAL
PROPERTY  BASED ON A GIS ESTIMATE OF THE TOTAL ACREAGE.  THE PARTIES HERETO
UNDERSTAND AND AGREE THAT THE EXACT ACREAGE OF THE REAL PROPERTY IS NOT
REPRESENTED, WARRANTED OR GUARANTEED BY SELLER.


 


33.         CURRENCY.  UNLESS OTHERWISE SPECIFICALLY REFERENCED HEREIN ALL
DOLLAR AMOUNTS LISTED, REFERENCED OR DESCRIBED IN THIS AGREEMENT SHALL REFER TO
AND BE INTERPRETED TO REPRESENT CANADIAN DOLLARS.


 


34.         RECORDING.  PURCHASER SHALL NOT RECORD THIS AGREEMENT OR ANY
MEMORANDUM HEREOF.


 


35.         GOVERNMENTAL APPROVALS.  IF FILINGS ARE REQUIRED UNDER THE
COMPETITION ACT OR THE INVESTMENT CANADA ACT, THE PARTIES WILL COOPERATE AND USE
COMMERCIALLY REASONABLE EFFORTS TO MAKE SUCH FILINGS IN A TIMELY MANNER, AND THE
CLOSING DATE SHALL BE POSTPONED UNTIL ALL APPLICABLE APPROVALS HAVE BEEN
OBTAINED AND THERE HAS BEEN COMPLIANCE WITH REQUISITE NOTICE PERIODS.


 


36.         PREVIOUS TITLE POLICIES AND SURVEYS.  TO THE EXTENT NOT PREVIOUSLY
PROVIDED AS PART OF PURCHASER’S DUE DILIGENCE, SELLER AGREES TO DELIVER TO
PURCHASER FOR PURCHASER’S RECEIPT AT CLOSING OR WITHIN A REASONABLE TIME
THEREAFTER (I) ALL PREVIOUS TITLE POLICIES IN SELLER’S POSSESSION WHICH INSURE
THE REAL PROPERTY OR PORTIONS THEREOF (II) ABSTRACTS OF TITLE, CERTIFICATE OF
TITLE AND TITLE NOTES, AND (III) ALL SURVEYS, GIS DATA AND MAPPING INFORMATION
IN SELLER’S POSSESSION SHOWING THE REAL PROPERTY OR PORTIONS THEREOF.


 


37.         TIME PERIODS.  IF THE TIME PERIOD BY WHICH ANY RIGHT, OPTION, OR
ELECTION PROVIDED UNDER THIS AGREEMENT MUST BE EXERCISED, OR BY WHICH ANY ACT
REQUIRED HEREUNDER MUST BE PERFORMED, EXPIRES OR FALLS ON A SATURDAY, SUNDAY OR
LEGAL OR BANK HOLIDAY IN EITHER THE STATE OF NEW YORK OR PROVINCE OF NOVA
SCOTIA, THEN SUCH TIME PERIOD SHALL AUTOMATICALLY BE EXTENDED THROUGH THE CLOSE
OF BUSINESS ON THE NEXT REGULARLY SCHEDULED BUSINESS DAY.


 


38.         FURTHER ASSURANCES.  THE PARTIES HERETO WILL DO SUCH ACTS AND THINGS
AND EXECUTE SUCH DOCUMENTS, BOTH BEFORE AND AFTER CLOSING, AS ARE REASONABLY
NECESSARY TO GIVE EFFECT TO THE INTENT OF THIS AGREEMENT.


 


39.         POST CLOSING OBLIGATIONS.  IN ORDER THAT PURCHASER, SELLER, AND THIS
TRANSACTION SHALL BE ABLE TO TIMELY COMPLY WITH THE LAND REGISTRATION ACT AND
THE CONVERSION AGREEMENT AFTER THE CLOSING DATE SELLER WILL CO-OPERATE WITH
PURCHASER WITH RESPECT TO PROVIDING INFORMATION, OR PROVIDING STATUTORY
DECLARATIONS WHERE APPLICABLE, REGARDING THE TITLE OF THE LAND OR PORTIONS
THEREOF, INCLUDING, WITHOUT LIMITATION, AND TO THE EXTENT PRACTICAL, MAKING
AVAILABLE TO PURCHASER SELLER’S EMPLOYEES WHO MAY HAVE KNOWLEDGE REGARDING THE
REAL PROPERTY.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.

 

 

 

SELLER:

 

 

 

NEENAH PAPER COMPANY OF CANADA

 

 

 

 

 

By:

/s/ Sean T. Erwin

 

 

Name:

Sean T. Erwin

 

 

Title:

Chief Executive Officer

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.

 

PURCHASER:

 

 

 

NORTHERN TIMBER NOVA SCOTIA CORPORATION

 

 

 

 

 

By:

/s/ Adam Blumenthal

 

 

Name: Adam Blumenthal

 

 

Title: Director

 

 

20

--------------------------------------------------------------------------------


 

EXHIBITS

 

A.

Real Property — Saving and Excepting Exhibit B Lands

B.

Real Property - 55,000 acres ± for re-sale

 

SCHEDULES

 

1.1(b)

Contracts

1.1(c)

Leases

10.3

Suits, Actions or Proceedings

10.4

Governmental Compliance

10.7

Environmental Compliance

 

21

--------------------------------------------------------------------------------